PER CURIAM.
Appellant Alfonzo Mitchell suffered an industrial injury on August 13, 1984. Appellant appeals from a worker’s compensation order which denied his claim for temporary total disability and temporary partial disability benefits and payment of medical bills. We find the order inadequate to explain the extensive medical evidence in this record, and therefore inadequate to provide this court a basis for appropriate review. Accordingly, we reverse and remand for entry of a more definitive order regarding the deputy’s implicit rejection of the medical testimony.
Reversed and remanded for entry of a proper order.
BOOTH, C.J., and JOANOS and NIMMONS, JJ., concur.